Citation Nr: 0606821	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-32 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel





INTRODUCTION

The veteran had active service from July 1960 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  That decision granted service connection 
for a bilateral hearing loss and assigned a noncompensable (0 
percent) rating.  The veteran appealed for the assignment of 
an initial compensable rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Only an appellant or an appellant's authorized representative 
may withdraw an appeal.  38 C.F.R. § 20.204 (2005).  

In January 2006, the RO received a statement that the veteran 
would like to withdraw his appeal for an initial compensable 
rating for his bilateral hearing loss.  The statement bore 
the veteran's address and phone numbers, but it was not 
signed by him.  The signature on the statement is not 
identified as being the veteran's representative.  The 
signature is not that of the representative who submitted 
letters in February 2004, July 2004, or January 2005.  It is 
not the signature of the accredited representative used on 
the November 2005 VA Form 646, Statement of Accredited 
Representation in Appealed Case.  It is not the name of the 
spouse used on the February 2004 claim.  The unidentified 
signature appears to be new to the file and there is nothing 
in the file that indicates the signor was the veteran's 
authorized representative.  Consequently, the Board needs to 
clarify the veteran's wishes in regard to the withdrawal of 
his claim.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should write to the veteran 
and ask if he wants to withdraw his claim 
for an initial compensable rating for his 
service-connected bilateral hearing loss.  
Appropriate forms should be furnished to 
facilitate a response.  The veteran should 
be reminded that, only he or his 
authorized representative can withdraw his 
appeal, so, if he wishes to withdraw the 
appeal, it must be signed by him or his 
authorized representative.  

2.  Thereafter, the AMC/RO should take any 
action appropriate to the veteran's 
response.  

3.  If the veteran does not withdraw his 
appeal, or does not respond, the case 
should be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

